                     1   Haines Meyer, SBN 020890
                         Meyer Law, P.C.
                     2   1425 W. Elliot Rd., Suite 105
                         Gilbert, AZ 85233
                     3   Tel. (480) 518-0154
                         Fax (480) 284-5579
                     4   help@arizonabankruptcyhelp.com
                         Attorney for Debtor(s)
                     5

                     6                        IN THE UNITED STATES BANKRUPTCY COURT

                     7                               FOR THE DISTRICT OF ARIZONA

                     8
                         In re:                                      )       Case No.: 4:17-bk-02341-BMW
                     9                                               )
                         CHRISTINE MASON,                            )       In Proceedings Under Chapter 13
                   10                                                )
                                                                     )
                   11
                                               Debtor(s).            )       EXPEDITED MOTION FOR
                                                                     )       AUTHORIZATION TO SELL REAL
                   12                                                )       PROPERTY
                                                                     )
                   13

                   14             COMES NOW, the Debtor(s), Christine Mason, by and through the undersigned

                   15    counsel, and hereby respectfully asks the Chapter 13 Trustee, Dianne Kerns, and Judge

                   16    Brenda Whinery to authorize the sale of his real property.
                   17

                   18
                            1.    The Debtor filed their voluntary Chapter 13 petition on March 14, 2017.
                   19
                            2. The Debtor wishes to sell the property located at 36354 N. Vidlak Drive San Tan
                   20
                                  Valley, AZ 85143. However, the Court Order approving the sale is needed in order
                   21

                   22             to close escrow. A copy of purchase agreement is attached as Exhibit “A”.

                   23       3. The Debtor will receive proceeds from the sale. According to the estimated

                   24             settlement agreement, Debtor will potentially net $124,375.00.
                   25
                            4. The sale is an arm’s length transaction. The buyer is not related to and is not
                   26
                                  acquainted with the buyer.
                   27
                            5. The Debtor has a buyer for the property, Theresa Hill and Carrie Melnick. A
                   28                                                    1
MEYER LAW, P.C.
ATTORNEYS AT LAW
             Case 4:17-bk-02341-BMW
1425 W. ELLIOT ROAD
SUITE 105
                                                Doc 65 Filed 01/25/21 Entered 01/25/21 10:30:55            Desc
GILBERT, ARIZONA 85233                          Main Document    Page 1 of 3
                               closing date will be set pending the Court approval.
                     1

                     2

                     3         WHEREFORE, the Debtor respectfully requests that this Court authorize the sale

                     4         of the property located at 36354 N. Vidlak Drive San Tan Valley, AZ 85143, to
                     5
                               prevent further hardship and prevent the buyer from losing interest.
                     6
                               Respectfully submitted this 25th day of January, 2021.
                     7

                     8
                                                                      MEYER LAW, P.C.
                     9

                   10                                                    /s/ Haines Meyer 020890

                   11                                                 HAINES MEYER, ESQ.
                                                                      1425 W. Elliot Road, Suite 105
                   12                                                 Gilbert, AZ 85233
                                                                      Attorney for Debtor(s)/Movant(s)
                   13

                   14
                                                     CERTIFICATE OF SERVICE
                   15

                   16
                         I, Haines Meyer, further certify that a copy of the Expedited Motion for Authorization to

                   17
                         Sell Real Property was mailed via first-class mail today, January 25, 2021, to the

                   18
                         addresses listed below:

                   19
                         DATED this 25th day of January, 2021.

                   20
                                                                      MEYER LAW, P.C.
                   21
                                                                         /s/ Haines Meyer 020890
                   22

                   23                                                 HAINES MEYER, ESQ.
                                                                      1425 W. Elliot Road, Suite 105
                   24                                                 Gilbert, AZ 85233
                                                                      Attorney for Debtor(s)/Movant(s)
                   25

                   26

                   27    ///

                   28                                                2
MEYER LAW, P.C.     U.S. Trustee:
ATTORNEYS AT LAW
             Case 4:17-bk-02341-BMW
1425 W. ELLIOT ROAD
SUITE 105
                                               Doc 65 Filed 01/25/21 Entered 01/25/21 10:30:55          Desc
GILBERT, ARIZONA 85233                         Main Document    Page 2 of 3
                         Office of the U.S. Trustee
                     1   230 N First Ave, Ste 204
                         Phoenix AZ 85003
                     2
                         Chapter 13 Trustee:
                     3
                         Dianne Kerns
                     4   31 North 6th Avenue, Suite 105-152
                         Tucson, AZ 85701
                     5
                         Debtor(s):
                     6   Christine Mason
                         36354 N. Vidlak Drive
                     7   San Tan Valley, AZ 85143
                     8
                                                               MEYER LAW, P.C.
                     9
                                                               /s/ Haines Meyer
                   10                                          Haines Meyer, Esq.
                                                               Arizona State Bar No.: 020890
                   11                                          1425 W. Elliot Rd., Suite 105
                                                               Gilbert, AZ 85233
                   12                                          Tel. (480) 518-0154
                                                               Fax (480) 284-5579
                   13
                                                               Attorney for Debtor(s)/Movant(s)
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28                                             3
MEYER LAW, P.C.
ATTORNEYS AT LAW
             Case 4:17-bk-02341-BMW
1425 W. ELLIOT ROAD
SUITE 105
                                               Doc 65 Filed 01/25/21 Entered 01/25/21 10:30:55    Desc
GILBERT, ARIZONA 85233                         Main Document    Page 3 of 3
